DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7-10, filed 1/28/20, with respect to the rejection(s) of claim(s) 1-19, 21, 22 under the final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The previous final action made the following statement for which Applicant responds as unreasonable without further supporting how this feature is met or supported in the specification:
Claim 1 states that the catalyst is “located inside an ammonia burner”, but does not further explain this in the specification.  Therefore, being in the same enclosed space and nearby can be considered “located inside”.  
Therefore, it is the office’s position that the term “located inside an ammonia burner” is not supported by the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 states “and upstream of a catalyst for removal of nitrogen oxides”, but it is unclear if this portion of the claim intends to describe “the catalyst” as being both downstream of an ammonia oxidizer and upstream of a catalyst for removal of nitrogen oxides or either located downstream of an ammonia oxidizer or an ammonia burner that is also upstream of a catalyst for the removal of nitrogen oxides. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 6, 7, 8, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over and in view of Sonntag (US Pub.: 2016/0045868) and evidenced by Stiebels (US Pub.: 2013/0089483) and in view of Casci (US Pub.: 2014/0271426).
As to Claims 1, 2 and 3, Sonntag describes an exhaust treatment system (para. 97) employing an SCR system that includes a first SCR, followed by a second SCR (abstract).  They can be lined-up separately and in-series (see Fig. 10, 540 and 550).  
As to the arrangement, Sonntag explains that there may be a diesel oxidation catalyst (DOC) positioned at 510, which is upstream from the SCR (para. 97 and Fig. 10, 510).  This meets the feature that the catalyst is located downstream of an ammonia oxidizer of Claim 1.
As to the composition, Sonntag explains that either the first or second SCR catalysts can have the composition Fe-AEI (para. 95).  Upstream of these, there is a reducing agent injector (para. 97, Fig. 10, 530).  Therefore the first SCR can be considered the catalyst with the Fe-AEI zeolite compound and the second SCR can be considered the “catalyst for removal of nitrogen oxides”, which the Fe-AEI zeolite can be considered upstream to.
As to the “removing nitrous oxide” feature, the claims state that nitrous oxide is removed from the off gas by either: “direction decomposition or by selective catalytic reduction”.  Therefore, use of an SCR would effectively remove N2O.
As to the particulars of the catalysts (the alkali content and the molar composition), Sonntag does not teach these features.
As to the amount of Fe in ratio of the AEI zeolite framework relative to silica and alumina, Casci describes an AEI-type molecular sieve that has a SAR sieve of 20-30 ratio (abstract) modified with a promoter that can be Fe (para. 24).  This sieve is useable for treating exhaust gases (title and abstract), such as for use in treating NOx gases in the presence of reducing agent (para. 11).
Sonntag does not state that the DOC has ammonia oxidizing functions. 
Stiebels explains that an oxidation catalyst is known in the art to oxidize ammonia (para. 10).  The reference explains that diesel oxidation catalysts are known as oxidation catalysts (para. 82).  
Therefore, the same catalyst would have the same capabilities.
As to the alkali content, Casci teaches that the zeolite is “essentially free” of alkali content (para. 30).  
As to the ratio of metal to Al2O3, Casci explains that the promoter (which can be Fe) is present in the zeolite relative to the amount of alumina (para. 27).  The ratio of promoter (Fe) to alumina for these frameworks may range from 0.1 to about 1 (para. 27), which overlaps the claimed range. The zeolite is useable in a variety of different catalytic processes, including SCR (see background).
As to the use of a AEI-type molecular sieve in the SCR modified with Fe and low alkali to be in a ratio of 0.1 to 1 Fe:Al2O3 and a SAR of 20-30 and an alkali content of close to zero, as taught by Casci for use in either or both SCR catalysts of Sonntage because this ratio is known to be effective for use in reducing NOx gases in an exhaust gas stream.

As to Claim 6, Sonntag teaches that the reaction operates from 200-550 degrees C (para. 94).
As to Claim 7, Sonntag teaches that the catalyst is coated on the substrate (para. 39).
As to Claim 8, Sonntag teaches that the catalyst may include an extruded catalyst substrate (para. 37).

As to claim 9, Sonntag teaches that the catalyst is deposited on a flow-through honeycomb substrate (para. 22, 23).

As to Claim 12, Sonntag teaches that the SCR includes a binder, such as ceria (para. 82).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag and evidenced by Stiebels, and Casci as applied to claim 1 above, and further in view of Beekman (US Pub.: 2006/0122053).
Beekman describes a method of increasing the activity of a catalyst by reducing both the potassium and the sodium content of the zeolite (abstract).  The exchange of sodium content specifically increases the catalytic acidity and activity of the zeolite (para. 14, 40).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the reduced alkali content includes sodium, as taught by Beekman for use with the zeolite of Sonntag and evidenced by Stiebels and Casci because Beekman explains that the reduction of sodium in the zeolite increases the catalytic acidity and activity of the zeolite.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag, evidenced by Stiebels and Casci as applied to claim 1 above, and further in view of Kharas (US Pat.: 6087295).
Tanaka teaches that their NOx may derive from a variety of different sources to include engine exhaust (para. 110), but does not describe the steam content.
Kharas describes a means for reducing NOx in an exhaust gases from an internal combustion engine (title) using a zeolite catalyst (abstract).  The reference explains that the exhaust gas contains 10 vol. % of steam (see example 5).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the NOx content from an internal combustion engine that contains about 10 vol. % steam, as taught by Kharas for use with Sonntag, evidenced by Stiebels and Casci because engine exhaust is known to contain this amount of steam from where NOx is reduced catalytically using a zeolite catalyst.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag, evidenced by Stiebels and Casci as applied to claim 1 above, and further in view of Patchett (US Pub.: 2005/0031514).
Tanaka teaches that the SCR is disposed on a honeycomb substrate, but does not teach that this substrate is a flow-through-type.
Patchett describes an SCR (abstract) that is disposed on a honeycomb flow-through substrate (para. 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the honeycomb substrate is a flow-through type, as taught by Patchett for use with Sonntag, evidenced by Stiebels and Casci because it is known to apply an SCR to this type of honeycomb substrate.

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag, evidenced by Stiebels and Casci as applied to claim 1 above, and further in view of Shibata (US Pub.: 2015/0033686).
Sonntag, evidenced by Stiebels and Casci describes an SCR that is coated on a honeycomb substrate, but does not describe the catalyst loading.
Shibata describes a honeycomb filter used to treat exhaust gas emissions (abstract).  The honeycomb filter is composed of zeolite for use in an SCR catalyst as a coating (para. 52).  The SCR catalyst is coated on the honeycomb filter in an amount of 100 g/L or more or 120 g/L or more (para. 52).  Shibata explains that the coating may be dependent on the honeycomb filter’s porosity (para. 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to load the SCR as a coating in an amount of 100-120 g/L or greater on the honeycomb substrate, as taught by Shibata for use with the method of Sonntag, evidenced by Stiebels and Casci because it is known to coat an SCR catalyst in this amount for effective use with a porous honeycomb substrate.

Claims 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag evidenced by Stiebels and Casci as applied to claim 1 above, and further in view of Rini (US Pub.: 2006/0204417).
Rini describes a pollutant treatment means from a flue gas stream generated from a plant (abstract), such as from a nitric acid plant (para. 5) using an SCR (abstract).  In this system, the SCR may be in segments (para. 40, Fig. 2, 28) formed in layers within at least one catalyst unit (para. 40).  The other catalyst layers can be considered the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the catalyst in layers for use in treating NOx gases derived from a nitric acid plant, as taught by Rini for use with the Sonntag evidenced by Stiebels and Casci because this system is known to treat NOx gases from nitric acid plants.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag evidenced by Stiebels and Casci as applied to claim 1 above, and further in view of Yasser (US Pub.: 2012/0090296).
Yasser describes a system and method for treating engine exhaust (abstract) by adjusting the amount of ammonia injected into engine exhaust (para. 17, 2, 18) for use with an SCR (para. 38, 43, 3, 5, 54).  The ammonia is injected using an injection nozzle that is controlled using controlled injection of ammonia (para. 47).  The ammonia injection is upstream of an SCR (para. 3, 54, 55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the amount of reducing agent added upstream of an SCR, as taught by Yasser for use with the SCR and ammonia injector of Sonntag evidenced by Stiebels and Casci because it is known to feed ammonia to the SCR in a controlled way to facilitate use with an SCR.

Claims 18, 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag evidenced by Stiebels and Casci as applied to claim 1 above, and further in view of Larsson (US Pub.: 2016/0367973), provisional filed 5/2015.
Sonntag evidenced by Stiebels and Casci teach all the features of claims 1, 19 and 21 (see above), but they do not teach the features of claims 18 and 22, specifically the second catalyst component.
Larsson describes a catalyst system that includes at least SCR and another catalyst (abstract, and Fig. 2. 4, 5 and 6) where ammonia is injected upstream of the SCR catalyst (para. 109).  The second catalyst can include another SCR (see Fig. 5 and 6 for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed ammonia upstream of an SCR and include other catalytic components, as taught by Larsson for use with Sonntag evidenced by Stiebels and Casci because it is a known and effective ways to reduce pollutants in an exhaust gas stream. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 5, 2021